Martin, J.
An examination of the papers read on the respondent’s motion to dismiss this appeal has led us to the conclusion that the motion should be denied, and that the appellant should be permitted to prosecute her appeal. This brings us to the consideration of the questions involved on the appeal from an order denying the appellant’s motion for a new trial, and from a judgment confirming the verdict and appointing a committee of the person and estate of the appellant. The jury, by its verdict, found that the appellant was “insane. Without intervals. She is incapable, by reason of infirmity caused by paralysis of July 11, 1887, to govern herself, or manage her affairs, or properly care for her land, tenements, goods, and chattels. ” It also found that such infirmity dated from July 11,1887, and that it manifested itself “by a defective memory, delusion, and alienated property.” The principal question decided by the jury was whether the appellant was of unsound mind, so that she was incapable of governing herself, or managing her property. The question was whether she was so incompetent at the time of the trial. If it were admitted that by reason of her sickness, which commenced July 11, 1887, she was .for several days or weeks incapable of governing herself or managing her affairs, still if at the time of the trial she had recovered, and her competency was so far restored that she was then able to govern herself and manage her business, she could not be adjudged a lunatic, or deprived of the management of herself, her property, and her affairs. A careful study of the evidence contained in the appeal-book seems to lead irresistibly to the conclusion that the proof was insufficient to justify the jury in finding that the appellant was at the time of the trial of unsound mind, and incapable of governing herself or managing her affairs and property. While it may be said that there was some evidence that soon after her attack of paralysis, and during the earlier days of her sickness,, she manifested apparent delusions of mind, still the evidence demonstrates quite clearly that they were only the delusions or fancies of a sick-bed, and that they passed away as she improved in health and strength. Indeed, when the whole evidence upon the question of such alleged delusions is carefully considered, it is rendered quite doubtful if even when her disease was at its height there was any real or substantial delusion existing in the mind of the appellant. A delusion is a belief in a state or condition of things, the existence of which no rational person would believe. The evidence to show that the appellant at any time really believed any of the pretended delusions is very meager, to say the least; but perhaps it was sufficient to justify the jury in finding that *438such delusions existed in the summer of 1887. There was, however, no evidence to show that she had a confirmed or continued belief in these delusions, if such they were. Her belief therein, if it ever existed, was only temporary, and passed away as she regained her health. We can find nothing in the evidence as to these alleged delusions which was sufficient to justify a finding that the appellant was of unsound mind. It is also said that the proof disclosed that her memory was defective, and that that was evidence of unsoundness of mind. The alleged defects of memory related to the times when certain occurrences transpired, and to a failure on her part to give correctly the details as to securities held by her, their amounts, and the names of the persons against whom they existed. In some of the instances relied upon it is far from certain that the appellant was not correct, and those who testified to the contrary mistaken. In some of those instances the weight of evidence was to the effect that her statement was correct. Again, when we consider the uncertainty of the human memory, the fact that many persons of sound and even of brilliant minds have very defective memories, and when we consider the circumstances under which the most of the statements were made by the appellant, which were'relied upon as showing the defect in her memory, we are not at ail surprised that she was not able to give every incident of her life, or every incident of which she.ever had knowledge, and all her business transactions, with accuracy, and in detail. Had she been able to do so, we should have regarded her as possessing a memory of very unusual strength. There was no proof of any change in the appellant in this respect. That she, prior to her sickness, had a more retentive memory, or a clearer recollection of the transactions inquired into, was not shown. The proof at most shows that as to a few of the many matters stated by her she was mistaken as to dates and events. We think her examination tends to show that she possessed at least an ordinarily accurate and clear memory of the things and events to which her attention was called. Nor can we believe that promptness and accuracy of statement is no evidence of a sound mind. Again, it is claimed that the fact that the appellant transferred to her nephew her homestead, and canceled a mortgage for $5,000 which she held against his property, was evidence of unsoundness of mind. .In determining whether this transaction was such evidence it becomes necéssary to consider the relations of .the parties, the circumstances attending the transaction, and the purposes of such transfer. At the time of these transfers the appellant was about 64 years of age. She was possessed of an estate of the value of about $50,000. The property transferred was of the value of about fifteen or twenty thousand dollars. She had no children. One had been born to her, but died in childhood. She had two brothers and a sister living. Her sister had an only son, who had lived near the appellant many years. He had been a daily visitor at her house since the death of her own child,, and she had been very fond of him from his youth up. When he.arrived at man’s estate, and after the death of her husband, the appellant had. leased him her farm on shares, and thus they had been members of the same household for several years. The evidence tended to show that he had been kind to her, and treated her with the utmost consideration. Her husband, before his death, had often talked with her in relation to making provision for this nephew, and they had agreed that they would do well by him. After her attack of paralysis, and after she had substantially recovered from its effects, realizing the uncertainty of life, she began to consider the question of disposing of her property, and also of securing for herself a home, where she would be cared for by the tender hands of friends. To accomplish this purpose, and to carry into effect the long-cherished plan of herself and her husband “to do well by this nephew, ” she transferred to him the homestead farm, and canceled the mortgage she held against him. In consideration of this transfer and cancellation of mortgage he agreed to take care of her for the remainder of her life. To secure *439such care she took to herself a life-lease of the farm. Under these circumstances, who can justly say that this transaction was evidence of an unsound mind? Surely there was nothing unusual in such a proceeding. What more natural than that the appellant should desire to provide for herself a home in*, the family of her favorite nephew, and what more natural than that she should amply reward him for such care by transferring to him a portion of her property, and thus carry out her own desires, as well as those of her deceased husband? But it is said that she did not have the agreement of her-nephew to take care of her reduced to writing. That is true. But the papers-were prepared by her lawyer and the method of transacting this business was-presumably left to him. He had a life-lease given to her to secure her maintenance. That she was guided in the transaction of this business by the advice of her lawyer is not evidence of mental incapacity. If such a transaction is to be regarded as evidence of unsoundness of mind, many a fond* father and mother are liable to be involved in, and have their estates dissipated by, litigations similar to that imposed upon the appellant in this case. We-cannot think that a transfer of property or surrender of a security made-under the circumstances shown by the proof in this case any evidence of unsoundness of mind. When we consider all these grounds together, and consider all the proof in the case bearing upon the question, we do not think they" furnish sufficient evidence to justify a finding that the appellant was of unsound mind. We are therefore of the opinion that the evidence was insufficient to sustain the finding of the jury, and that the learned county judge erred in denying the appellant’s motion for a new trial on that ground.
Our attention is also called to other errors, -which seem to require a reversal in this case. On the trial, a physician, who was called as a witness for the petitioner, was permitted to testify, under the objection and exception of the appellant, that she had not sufficient mental strength to manage her estate or conduct the business connected with it. In Re Arnold, 14 Hun, 525, where a physician was called as a witness, and permitted to testify that the testator was not possessed of testamentary capacity, it was held error, and-the decree was reversed. If it is not competent for an expert witness to testify to want; of sufficient capacity to make a will it must be incompetent for such a witness to testify to the absence of sufficient capacity to manage an estate. The principle of that case is decisive of the question. We think the evidence should have been excluded. Able C. Benedict was called as an expert witness by the petitioner. The appellant sought by cross-examination to show that the witness procured admission to the house where the appellant was living, so that he might become a witness, by fraudulent and improper means, without the consent and against the will of those there present, and in the absence of her attending physician, whom they desired to have present. This evidence was objected to by the petitioner, and excluded by the court. Its purpose was to show the means adopted by Benedict to make himself a witness in the case. On the cross-examination of a witness the party should be allowed to show whatever may indicate the probable relations between the witness and the party, and whether they be friendly or unfriendly is always admissible for the purpose of affecting the degree of credit which his evidence should receive. Wallace v. Marks, 13 Wkly. Dig. 399. A witness may be asked any question tending to show that he is not impartial, and, if he denies the facts suggested, he may be contradicted. Steph. Dig. Ev. 186. A witness may be required to explain whatever would show bias on his part. 1 Whart. Ev. § 545. We think this evidence should have been admitted, and that the appellant was entitled to show by the witness the facts sought to be proved as bearing upon the credit to be given his evidence, Dr. Mercer was also called as an expert by the petitioner, and was permitted, under the appellant’s objection and exception, to answer a hypothetical question, which was based partially upon facts which had been proved, partially upon as*440stimed facts as to which we find no proof, and partially upon portions of the testimony of other witnesses given on the trial, which the witness had heard". We think the question was improper, and that the court erred in overruling the appellant’s objection. “Hypothetical questions are allowed to be put to experts, but the hypothesis upon which they are examined must be based upon facts admitted or established by the evidence, or which, if controverted, the jury might legitimately find on weighing the evidence. ” People v. Augsbury, 97 N. Y. 501. “In such a case it is not the province of the witness to reconcile and draw inferences from the evidence of other witnesses, and to take in such facts as he thinks their evidence has established, or as he can recollect and carry in his mind, and thus form and express an opinion. ” Reynolds v. Robinson, 64 N. Y. 589; Guiterman v. Steam-Ship Co., 83 N. Y. 358; Hagadorn v. Insurance Co., 22 Hun, 249. Alanson Hicks, petitioner, who instituted this proceeding, was sworn as a witness. On his cross-examination he was asked by the appellant’s counsel if he had not offered to settle this matter. This was objected to by the petitioner as immaterial and improper, and the court sustained the objection. The appellant then stated to the court that he desired to prove by the witness that he had offered to drop the case if the appellant would pay him $15,000. This was excluded, and the appellant excepted. We think the evidence offered should have been admitted. It would have tended to show that the petitioner’s attitude was not as friendly, disinterested, and philanthropic as it was described to the jury by the court in its charge. It would have shown his motive, and would have been some evidence that he did not regard the appellant as insane and incompetent to transact her business. It would have borne directly upon the credibility of his evidence. While the appellant’s counsel was cross-examining the petitioner’s witness Mercer, and while, as appears from the appeal-book, toe was confining himself to a legitimate and proper cross-examination, the court stopped him, and refused to permit any further cross-examination. This action on the part of the court was excepted to by the appellant. While the cross-examination of a witness may be limited and kept within proper bounds, and the extent to which it may be pursued, especially as to collateral matters, is largely within the discretion of the court, yet the right to properly cross-examine a witness should always be accorded to a party. “ The exercise of this right is justly regarded as one of the most efficacious tests which the law has devised for the discovery of truth. By,means of it the situation of the witness with respect to the parties and to the subject of litigation, his interest, his motives, his inclination and prejudices, his character, his means of obtaining a correct and certain knowledge of the facts to which he bears testimony, the manner in which he has used those means, his powers of discernment, memory, and description, are all fully investigated and ascertained, and submitted to the consideration of the jury, who have an opportunity of observing his demeanor, and of determining the just value of his testimony.” 2 Tayl. Ev. § 1428. In this case we think the court improperly deprived the appellant of the benefit of a full cross-examination. On the trial the petitioner’s counsel was permitted to read from medical works what different authors had written in relation to the condition of a patient when the arm regained its power quicker and better than the leg, and then to ask the witness .the following question: “Assuming the facts stated there, what do you think as to the proposition that that is a bad indication?” to which the witness answered: “It is an unfavorable condition, as compared to the reverse, when the limb mends first and the arm last. The condition is more favorable; more favorable as to the condition of the brain; and shows a less degree of disorganization of the brain.” The petitioner’s counsel was permitted to read in the presence of the jury several extracts from the works of different medical .authors, and then ask the witness similar questions. All this evidence was objected to, and the counsel for the appellant repeatedly asked the court to *441strike out what was read from the books, which was denied. We think this was error. It was in effect asking the witness to answer a question not based upon any hypothesis founded upon facts proved in the case, but to answer a question based upon the hypothesis that the statements read were true. The effect of these rulings was to bring before the jury the unverified statements of the authors of the books read, and would tend to improperly influence a jury in the determination of the question before them. Medical books cannot be introduced in evidence, nor can an expert witness be permitted to testify to statements made therein, and it is equally improper to permit the reading of such books to the jury by counsel. Boyle v. State, 57 Wis. 472, 15 N. W. Rep. 827; Stilling v. Town of Thorp, 54 Wis. 528, 11 N. W. Rep. 906; Harris v. Railroad Co., 3 Bosw. 7; Roe v. Strong, 107 N. Y. 350, 14 N. E. Rep. 294; Ashworth v. Kittridge, 12 Cush. 193; Com. v. Sturtivant, 117 Mass. 123; Collier v. Simpson, 5 Car. & P. 73; Fowler v. Lewis, 25 Tex. Supp. 380; State v. O’Brien, 7 R. I. 336; Davis v. State, 38 Md. 15; Com. v. Brown, 121 Mass. 69. There are many other grounds of alleged error to which our attention has been called, embracing irregularities of procedure as well as errors in rulings; but the view taken of the questions already considered renders it unnecessary to especially examine the many other grave exceptions in the case Because of the errors already pointed out we are of the opinion that the order denying the appellant’s motion for a new trial, and the judgment or order confirming the verdict, and appointing a committee of the person and property of the appellant, should be reversed. Motion to dismiss the appeal denied, with $10 costs and disbursements. Judgment or final order and order denying new trial reversed, and a new trial granted, with costs of this appeal to abide the final award of costs in this proceeding.